EXAMINER’S AMENDMENT
Claim Rejections - 35 USC § 112(a) – New Matter
The previous new-matter rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 08/12/2021.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Jinks on 10/12/2021.
The application has been amended as follows: 
Regarding Claim 1:
Amend Claim 1 to recite the following:
An apparatus for inspecting a blade within a turbine engine, the apparatus comprising: 
a tool configured to perform machining on the blade;
a sensor of the tool, the sensor being configured to sense a shape of the blade within the turbine engine; 
a first controller and a second controller, wherein the second controller is configured to receive data from the sensor that indicates the shape, the first controller is configured to determine a control of the tool using the received data, and second controller is further configured to provide a control signal to cause the control of the tool; and
an actuator configured to receive the control signal from the controller and to control the tool using the control signal, wherein
the first controller is configured to communicate with the second controller by one of intercontinental data cables and satellite communications.
	
	Regarding Claim 3:
In Line 2: Before “controller”, insert ---first---.

Regarding Claim 4:
In Line 2: Before “controller”, insert ---first---.

Regarding Claim 5:
In Line 2: Before “controller”, insert ---first---.

Regarding Claim 6:
In Line 2: Before “controller”, insert ---second---.

Regarding Claims 7-9:
Cancel Claims 7-9.

Regarding Claim 10:
In Line 1: Delete “claim 7”.  Insert ---claim 1---.

Regarding Claim 11:
In Line 1: Delete “claim 7”.  Insert ---claim 1---.

Regarding Claim 12:
Cancel Claim 12.

Regarding Claim 13:
In Line 1:
Delete “claim 12”.  Insert ---claim 1---.
Delete “first”.  Insert ---second---.
In Line 2: Delete “second”.  Insert ---first---.

Regarding Claim 14:
In Line 2: Delete “second”.  Insert ---first---.


Regarding Claim 16:
In Line 2: Delete “claim 12”.  Insert ---claim 1---.

Regarding Claim 21:
Amend Claim 21 to recite the following:
An apparatus for inspecting an object, the apparatus comprising: 
a tool configured to perform machining on the object;
a sensor of the tool, the sensor being configured to sense the object; 
	a first controller and a second controller, wherein the second controller is configured to receive data from the sensor, the first controller is configured to determine a control of the tool using the received data, and the second controller is further configured to provide a control signal to cause the control of the tool; and
an actuator configured to receive the control signal from the second controller and to control the tool using the control signal, wherein
the first controller is configured to communicate with the second controller by one of intercontinental data cables and satellite communications.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 10-11, 13-18, & 21 are allowed because the closest prior art of record (i.e. Toyoda, Mochida) neither anticipates nor renders obvious the limitations of independent Claims 1 & 21, each similarly including an apparatus for machining an object or turbine blade, the apparatus comprising, inter alia: 
a first controller and a second controller, wherein the second controller is configured to receive data from a sensor that indicates the shape, the first controller is configured to determine a control of a tool using the received data, and second controller is further configured to provide a control signal to cause the control of the tool; and
an actuator configured to receive the control signal from the controller and to control the tool using the control signal, wherein
the first controller is configured to communicate with the second controller by one of intercontinental data cables and satellite communications,
in combination with the other structural limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892